Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Continuation Status
	This action contains both statutory and non-statutory double patenting rejections.  Additionally, there was no restriction present at the end of prosecution (Final action dated June 9, 2020) of application number 15/888909 (now 10,975,277).  The current application was filed April 9, 2021.    The restriction requirement was withdrawn in the non-final action of March 24, 2017 in application number 14/627745 (now 9,884,981).  Therefore, there is no restriction requirement present in the priority history of the instant case and, for this reason, the §121 exclusion to double patenting does not apply.
Claim Objections
Claim 9 is objected to because of the following informalities:  Claim 9 recites “glycidyl to compound” when it should recite “glycidyl compound”.  Appropriate correction is required.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2, 6, 7, 8, 11, 12, 14 and 15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention. 
Claim 2 recites “the polymeric polyol" instead of “the polyester polyol” which is recited in Step (a).  Polymeric polyol lack antecedent basis and renders the claim indefinite as it is not definite the polyester polyol of Step (a) must be the polyol the ratio limitation acts on in Step (a).
Claim 2 is also indefinite because Step (b) recites reacting the polyester polyol to form the capped material.  It is not definite as to what must be reacted with the polyester polyol to form the capped material.  Examiner recommends amendment of Step (b) to recite "reacting the polyester polyol with the glycidyl ether or glycidyl ester compound to from the capped polyester polyol" to overcome this indefiniteness.
Claims 6-8 recite limitations related to the polyether polyol of Claim 5, however, Claims 6-8 recited these limitations with respect to a polyester polyol rather than a polyether polyol. This lack of proper antecedent basis renders the claims indefinite.  In the interest of compact prosecution, Claims 6-8 will be consider to depend from Claim 3 as this claim is similar to Claim 5 but does recite a polyester polyol.
Claims 11 recites the phrase “typically”.  This renders the claims indefinite as it is unclear if what follows is required to meet the limitation of the claims.  Additionally, the hydrocarbyl and alkyl groups of from 1 to 20 carbon atoms suggest the same type of substituent.  There is no hydrocarbyl group from 1 to 20 carbon atoms that is not an alkyl group from 1 to 20 carbon atoms.  The specification further does not expound on any differences or direct the person of ordinary skill in the art to a distinct difference between the two.  Therefore, it is indefinite as to what substituents would infringe or meet the limitations of hydrocarbyl group but not alkyl group which renders the claim language indefinite.
Claim 12 recites the phrase "wherein the total carbon content of the branched alkali group of the acid group of the glycidyl ester is such from about 9 to about 15 carbon atoms."  Claim 12 depends from Claim 11.  Claim 11 does not recite a branched alkali group. No alkali is in Formula II of claim 11.  Further, is unclear which portion of the ester is to be counted in arrive at the total carbon content.  Does it include the carboxy group or not?  This renders the claim indefinite.
Claim 14 recites a capped polyether polyester polyol while Claim 15 recites the material of Claim 14 where the polyol is that of Claim 11.  The polyol of Claim 11 is a polyether polyol.  Therefore, it is indefinite as to what kind of polyol is required because the as-filed specification does not reasonably suggest a capped polyol that is based on both a polyester and polyether polyol and Claim 15 requires a polyether polyol which does not recite any polyester portion.

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 8 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends. 
Claim 8 depends from Claim 6.  Claim 8 recites a substantially linear polyol which is derived from aromatic dicarboxylic acid in (sic) a diol.  This reasonably suggests an aromatic polyester polyol is formed. Claim 6 recites a substantially linear aliphatic polyester.  Therefore, Claim 8 does not include all the limitations of the claim from which it depends.
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –


(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claim 3 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by King II (U.S. 20080081883).
King II teaches the reaction of furandicarboxylic acid with polyepoxide to make polyester polyols.  See Abstract and Reaction 1 (¶[0022])
	
    PNG
    media_image1.png
    645
    1004
    media_image1.png
    Greyscale

	In this case the active hydrogen is the hydrogen from the carboxylic acid group as opposed to the hydrogen from a hydroxyl group. This anticipates Claim 3.  Note that the n repeat unit reasonably suggests the polyol is formed in-situ and grows therefore, while the epoxy (glycidyl) compound is reacting with the carboxylic acid functionality it is the carboxylic acid functional group of a polyester polyol.
	King II teaches value of n is 1 to 50.  The exemplified reaction of ¶[0041] yields a peak molecular weight of 1,549 g/mol and also in ¶[0053] with a molecular weight of 1,494 g/mol.  This make King II sufficiently specific to anticipate the recited 500 g/mol or greater range recited by Claim 3.
Claims 3, 6-8 and 14 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kramer (U.S. 20100256322) as evidenced by Dynacoll 7250 Brochure (from IDS) and Kamaya (U.S. 20060182956).
Kramer exemplifies the reaction of a polyester polyol (Dynacoll 7250) with hexahydrophthalic anhydride in (an aliphatic anhydride) to create a carboxylic acid terminated polymer that is then reacted with t-butyl glycidyl ether (¶[0092])  
As evidenced by the Dynacoll 7250 brochure the starting polyol molecular weight is 5500 which reasonably suggests to one of ordinary skill in the art the resulting polyester polyol which has been reacted with the glycidyl ether compound must have a molecular weight in excess of 500 g/mol.  As evidenced by Kamaya in ¶[0056] Dynacoll 7250 is an aliphatic polyester polyol.  This anticipates said limitation of Claim 3.
The t-butyl glycidyl ether anticipates the glycidyl compound of Claim 3.
The active hydrogen that is reacted with the glycidyl compound in the to form the resulting polyester polyol is from the carboxylic acid group as opposed to a hydroxyl group which anticipates the product by process language.
Regarding claim 6 and 7, the components are all substantially linear and aliphatic therefore the resulting polymer is reasonably suggested to be substantially linear and aliphatic anticipating claim 6.  The reaction is esterification between the anhydride and the diol (Dynacoll 7250) and therefore this anticipates Claim 7 as the anhydride must ring open to form 2 carboxylic acid groups to participate in the reaction with the polyol.
Regarding Claim 8, the exemplified polyester does not have an aromatic component, however, in ¶[0024] Kramer teaches these carboxylic acid portion, R2, can be an optionally substituted phenylene group.  Therefore, one of ordinary skill in the art can at once envisage the polyester polyols exemplified by Kramer as those derived from aromatic carboxylic acids reacted with a diol (polyol or polyester polyol) because of the above teaching in ¶[0024] of the phenylene group.  Note also that Kramer teaches starting polyester polyols for making component A from aliphatic and aromatic dicarboxylic acids also in ¶[0045].  Kramer also exemplifies phthalic anhydride as the carboxylic acid reaction component with a polyol in ¶[0093]  This renders Kramer sufficiently specific to anticipate the limitations of Claim 8.
The resulting capped polyester polyols are reacted with isophorone diisocyanate (IPDI) to make NCO terminated polyurethanes. (¶[0097]) This is reacted with isophorone diisocyanate to make a NCO terminated polyurethane. (¶[0097]). This anticipates Claim 14, considering the multiple ether capping agents as capped polyether polyester polyol.  
Claims 1, 4-5 and 9-12 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Chen “Synthesis and Application of Polyethers with Medium-High Molecular Weights” (provided on IDS).
Chen teaches the capping reaction of polyether polyols with an alkyl long chain glycidyl ethers (AGE). (See page 49 column 1).  The AGE is reacted with 20,000 molecular weight polyethylene glycol (PEG) (MH-02 solution polymerization).  This PEG 200000 is reasonably suggested to be based on the bulk polymerization of EO (ethylene oxide – an alkylene oxide) via the MH-02 solution polymerization being derived from the bulk polymerization.  The initial EO serves as its own starter alkylene oxide in the ring opening polymerization.
The AGE anticipates the capping glycidyl ether of Claims 1, 4-5 and 9.  Claims 10-12 are anticipated as they do not positively recite Claim 9 be a glycidyl ester compound.
The EO as its own starter compound anticipates the starter compound of Step (a) of Claim 1.
The capping reaction of AGE with the PEG 20,000 anticipates Step (b) of Claim 1.  The 20000 molecular weight of PEG anticipates the molecular weight so Claims 1 and 4-5.  One of ordinary skill in the art is reasonably suggested the amount used must be one active hydrogen to one hydroxyl group based on the glycidyl and polyol reactions already taught by Chen in Column 2 of page 45 of the document.  This anticipates the reaction of active hydrogen and glycidyl compound and 1:1: ratio in Claims 1 and 4-5.
Claims 3-8 and 14 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kramer (U.S. 20100256322) as evidenced by Dynacoll 7250 data sheet (provided on IDS) and Brand (U.S. 20070213465).
Regarding polyester Claims 3, 6-8 and 14, Kramer teaches the reaction of Dynacoll 7250 (¶[0093]) with hexahydrophthalic anhydride and then the resulting product is capped with Polypox (p-tert-butyl glycidyl ether).  Dynacoll 7250 has a molecular weight of 5500 as evidenced by the Dynacoll 7250 data sheet which anticipates the polyester polyol of more than 500 molecular weight as recited by Claim 3.  This reaction leads to carboxylic acid terminated polyester (¶[0023]) which possess an active hydrogen. The reaction of this active hydrogen with the glycidyl ether of Polypox generates a capped polyester which anticipates Claim 3. (See also ¶[0030]).  Brand, in ¶[0064] teaches Dynacoll 7250 is a liquid polyester of diols, adipic acid (dicarboxylic acid) and also terephthalic and isophthalic acid (aromatic dicarboxylic acid).  This anticipates Claims 6-8 as one of ordinary skill in the art is reasonably suggested a linear copolyester must be present as the reaction components are all diols and diacids.  This is reacted with isophorone diisocyanate to make a NCO terminated polyurethane. (¶[0097]). This anticipates Claim 14, considering the multiple ether capping agents as capped polyether polyester polyol.  

Claim Rejections - 35 USC §§ 102/103
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 2-3 and 6-8 are rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Moens (U.S. 20120220676).
Moens teaches the conversion of carboxyl and hydroxyl functional polyesters into meth(acrylol) group end capped polyesters from a glycidyl (meth) acrylate and a terminal carboxyl group of a polyester. ¶[0120]  Terminal carboxyl group is an active hydrogen group which anticipates the active hydrogen of the claims.  Example 5 (¶[0233]-¶[0238]) exemplifies the carboxyl functional polyester end capped with glycidyl methacrylate as taught by Moens.
Moens does not teach or suggest the starting molecular weight of the polyester. 
In ¶[0130] Moens teaches the number average molecular weight of the resulting end capped polyester is at least 400 daltons and most preferably at least 1200 daltons. 
One of ordinary skill in the art is reasonably suggested the end capping does not contribute significantly to the molecular weight of the underlying starting polyester and that there is no chain extension involved in the endcapping that would lead to an increase in molecular weight because there is no double epoxide in glycidyl (meth)acrylate.  Therefore, the teachings of Moens in ¶[0130] are reasonably suggested to refer to the starting polyester molecular weight especially the most preferred 1200 dalton teaching.
As such, one of ordinary skill in the art would have at once envisaged the invention of Moens, in particular that of Example 5, being practiced with a starting polyester of at least 1200 dalton in molecular weight as Moens suggests this is particularly preferred in ¶[0130].
Alternatively, it would have been obvious to a person of ordinary skill in the art at the time the invention was filed to practice the invention of Moens, particular that of Example 5, with a starting polyester of at least 1200 dalton in molecular weight as Moens suggests this is particularly preferred in ¶[0130].
This anticipates, or in the alternative meets, the limitations of Claim 2’s starting molecular weight.   
The glycidyl methacrylate can be considered a glycidyl ester of methacrylic acid as it contains both a glycidyl group and an ester group.  Applicant’s formula I and glycidyl ester disclosure based on Formula I of the as filed specification permits A to include unsaturations and acyl group which include methacrylate/methacrylic acid. (See page 4 lines 5-20 and page 5 lines 7-10 of the as filed specification).  The resulting polyesters must have hydroxyl groups and therefore be a polyol as the reaction is taught to use an equivalent amount of acrylate (¶[0126-0128] with respect to the amount of starting hydroxyl functional polyester and not the equivalent amount including the produced secondary hydroxyls resulting from the reaction with the glycidyl compound.  In other words, Moens does not teach or suggest to add more glycidyl compounds or other capping agents to cap the produced secondary hydroxyl groups from reaction with the glycidyl methacrylate.  This anticipates or in the alternative meets the one to one limitation of the process of Claim 2.
The resulting polyester polyol anticipates or in the alternative meets the limitations of Claim 3.
Assuming Claims 6-8 depend from Claim 3 as these claims are particular to the polyester material, Claims 6-8 are anticipated or in the alternative met but the exemplification of polyethylene terephthalate (PET) in Example 5 comprising of terephthalic (acid or ester) and ethylene diol as Claim 6/7 is product by process and the structure of using esters (transesterification) is considered to be substantially similar to that using esterification (dicarboxylic acids).  Note that ¶[0059]-¶[0064] also teaches the acid versions in making the polyesters (and therefore esterification).  As the aromatic dicarboxylic acids are used (terephthalic acid) the resulting polyester must anticipate or alternatively read over these claim 8.
Double Patenting
A rejection based on double patenting of the “same invention” type finds its support in the language of 35 U.S.C. 101 which states that “whoever invents or discovers any new and useful process... may obtain a patent therefor...” (Emphasis added). Thus, the term “same invention,” in this context, means an invention drawn to identical subject matter. See Miller v. Eagle Mfg. Co., 151 U.S. 186 (1894); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Ockert, 245 F.2d 467, 114 USPQ 330 (CCPA 1957).
A statutory type (35 U.S.C. 101) double patenting rejection can be overcome by canceling or amending the claims that are directed to the same invention so they are no longer coextensive in scope. The filing of a terminal disclaimer cannot overcome a double patenting rejection based upon 35 U.S.C. 101.

Claim 13 is rejected under 35 U.S.C. 101 as claiming the same invention as that of claims 8 of prior U.S. Patent No. 9,884,981. This is a statutory double patenting rejection.  Instant Claims 13 and Claims 8 of 9,884,981 recites the same limitations.

The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 2-3 and 14 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 9 of U.S. Patent No. 9,884,981. Although the claims at issue are not identical, they are not patentably distinct from each other because they read over instant claims 1-3 for the reasons below.
Claim 1 of 9,884,981 recites a method which has all the limitations of instant Claim 2 in a more specific manner.  This reads over instant Claim 2.  The result of practicing the invention of Claim 1 of 9,884,981 necessarily results in a product which reads over instant claim 3.  Instant Claim 14 is read by Claim 9 of 9,884,981.
Note(see §112 above): instant claims 6-8 do not appear to depend from the correct claims as the recite polyester polyols but depend from claim which recite a polyether polyol.  If instant Claims 6-8 were to depend from instant claim 2 or 3, they would be subject to non-statutory double patenting rejections over Claims 2-4 of 9,884,981 in as the necessary result of Claim 1 of 9,884,981 process in an apparent manner.  
Claims 1-3, 6-8 and 14 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1, 2 and 8 of U.S. Patent No. 10,975,277.
Claim 1 of 10,975,277 recites a method which has all the limitations of instant Claim 2 in a more specific manner.  This reads over instant Claim 1 and 2.  Claim 2 of 10,975,277 reads over instant claim 3. Instant Claim 14 is read over by Claim 8 of 10,975,277.
Note(see §112 above): instant claims 6-8 do not appear to depend from the correct claims as the recite polyester polyols but depend from claim which recite a polyether polyol.  If instant Claims 6-7 were to depend from instant claim 2 or 3, they would be subject to non-statutory double patenting rejections over Claims 3-4 of 10,975,277 in an apparent manner. 

Allowable Subject Matter
Claim 15 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
At the present time, what is required to meet Claim 15 is completely indefinite. Changes to claim 15 to resolve the §112 above may necessitate new grounds of rejection.
  
The closest prior art is any of Kooijmans (U.S. 6,121,389), Ramesh (U.S. 20040171748) or Le Fevere De Ten Hove (WO2013056813) for glycidyl ester compounds and Kramer (U.S. 20100256322), Lazarus (U.S. 4,115,350) for glycidyl ether compounds.  Each of these references teaches the reaction of polyesters with glycidyl ether or glycidyl ester compounds but the reaction is always down with respect to cap the carboxylic acid group and not a hydroxyl group on the polyester.  (See Kramer ¶[0092], Lazarus Column 4 lines 20-45, Kooijmans Abstract, Ramesh ¶[0063] and Le Fevere De Ten Hove examples page 18, for example).  These references are silent on the methods steps recited by Claims 2 or Claim 13 specifically in the reaction of the polyol formed from the recited carboxylic acid and hydroxyl functionality with at least 1:1 molar ratio of glycidyl ester or glycidyl ether compounds (Claim 2, Claim 13 does not have the molar ratio limitation but does limit the carboxylic acid groups).  These limitation suggest to one of ordinary skill in the art the method steps require the reaction of the glycidyl ester or glycidyl ether compounds with the hydroxyl of the polyester polyol.  None of the cited reference could be modified to achieve these steps without compromising the principle of each of the references.  Further, with respect to Claim 14 and 15 which suggest product by process limitations for the capped polyester material, the method step suggest a different structure in the resulting polyester compound over similar methods reacting carboxylic acid and the glycidyl moiety of the ester and ether compounds.  This structure is one in which the hydroxyl (a secondary hydroxyl) from the ring opening of the glycidyl group is flanked by two carboxyl acid residues in the prior art but only one in the product of the method recited by instant Claims 2 and 13.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER M RODD whose telephone number is (571)270-1299. The examiner can normally be reached 7 am - 3:30 pm (Pacific).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Curtis Mayes can be reached on (571) 272-1234. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Christopher M Rodd/            Primary Examiner, Art Unit 1759